Citation Nr: 1121925	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper respiratory disability, to include asthma and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for an upper respiratory disability, to include asthma and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Subsequent to the issuance of an October 2009 Supplemental Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claim on appeal.  Although this material has not been reviewed by the RO, the Veteran submitted an April 2011 waiver of RO jurisdiction, allowing the Board to accept this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

In April 2011, the Veteran was afforded a hearing before the below-signed Veterans Law Judge, sitting in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had new and material evidence sufficient to reopen his claim of entitlement to service connection.  The Veterans Law Judge asked the Veteran about his service and his current symptoms, past and current diagnoses, and where and when he received medical treatment.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The April 2011 hearing was legally sufficient.

The issue of entitlement to service connection for an upper respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence associated with the claims file since December 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an upper respiratory disability.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an upper respiratory disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issues herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to service connection for an upper respiratory disability.   A claim for service connection for an upper respiratory disability was previously considered and denied by the RO in a December 2004 rating decision.  The RO denied the claim on the basis that there was no evidence linking a current disability to active duty service.  The 2004 rating decision represents the last final decisions on these matters.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  This notification obligation was accomplished by way of a November 2006 letter.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the December 2004 rating decision that denied service connection for an upper respiratory disability, the evidence of record consisted of the Veteran's service treatment records and VA treatment records.  Subsequently, additional VA treatment records, abstracts of medical research articles, hearing testimony, medical opinions, and reports from VA examinations were associated with the claims file.  The evidence submitted subsequent to the December 2004 rating decision is new and material.

The claim for service connection for an upper respiratory disorder was denied in December 2004 as the medical evidence of record did not show that any etiological relationship existed between the Veteran's active duty service and current respiratory symptomatology.  Service treatment records associated with the record at that time consisted of the following pertinent documents:  report of a normal June 1967 enlistment examination, reflecting a normal chest x-ray, and accompanied by a self-report of medical history indicating that the Veteran had no complaints of shortness of breath, chest pain or pressure, or chronic cough; a November 1969 note showing treatment for an upper respiratory infection; and a normal July 1971 separation examination, including a normal chest x-ray, and accompanied by a self-report of medical history indicating that the Veteran had no complaints of shortness of breath, chest pain or pressure, or chronic cough.  A May 1974 treatment note indicates a normal chest examination and a January 1975 record of private treatment, for the common cold, states that the Veteran's respiratory sounds were clear.  

After the December 2004 denial, the Veteran, in an October 2006 statement, contended that his respiratory symptoms were the result of in-service exposure to chemicals.  The RO, subsequently acquired additional VA and private treatment records, as well as reports from two (2) general VA medical examinations and the Veteran's testimony at an April 2011 hearing.  The additional treatment records continue to reflect that the Veteran received treatment for respiratory symptoms, but show new diagnoses including asthma, chronic obstructive pulmonary disease, emphysema, hyperlucent lung, and Swyer James-McLeod syndrome.  The hearing transcript shows that the Veteran again contended that his respiratory symptoms were caused by exposure to chemicals, specifically mustard gas, during service.  Although the evidence of diagnoses and treatment is new, it is not material as it does not constitute evidence of any nexus between current disability and service.  The 2007 and 2008 general medical examination reports do not provide any opinions as to etiology and, as such, also do not constitute material nexus evidence.

However, an undated letter (submitted by the Veteran at the time of his hearing) from the Veteran's VA pulmonologist states that the Veteran likely has an obstructive lung disease due to his in-service exposure to mustard gas.  This opinion indicates the existence of an etiological relationship between an in-service event and current respiratory disability.

All of the evidence submitted after the 2004 rating decision was not previously before agency decisionmakers and thus is new.  Further, the letter from the Veteran's VA pulmonologist is material as it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a relationship between the Veteran's service and his current disability.  As the credibility of this evidence is presumed pursuant to Justus, 3 Vet. App. 510, this evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a respiratory disorder is granted, to this extent only.




REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim for service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent VA records.  The Veteran indicated during the April 2011 hearing that he receives ongoing VA medical treatment for his respiratory symptoms.  However, the last VA treatment note within the claims file is dated September 2009.  While this case is in remand status, the RO/AMC must gather additional VA records.

The Veteran also provided hearing testimony indicating that he is in receipt of Social Security Administration (SSA) disability benefits for a respiratory disability.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  However, no SSA records have been associated with the claims file.  Accordingly, the RO/AMC must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran has claimed entitlement to service connection for a respiratory disorder based on exposure to mustard gas.  Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  For such claims, the Veteran must prove evidence of in-service exposure, and a diagnosis of current presumptive disability (italics added for emphasis), but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2010); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  Presumptive respiratory disorders under 38 C.F.R. § 3.316 include lung cancer (except mesothelioma), a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.  Id.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment notes identify the Veteran's respiratory disability alternately as asthma, chronic obstructive pulmonary disease, emphysema, hyperlucent lung, and a congenital disability, Swyer-James Syndrome.  The Veteran has submitted a medical opinion by a VA pulmonologist indicating that Swyer-James Syndrome may be a misdiagnosis or that it may be the result of exposure to either mustard gas or sulfur mustard during service.  As the Veteran has not been afforded a VA examination for the express purpose of obtaining an opinion clarifying his diagnosis and whether or not any current respiratory disability is related to his active duty service, the Board finds that such an examination is warranted.

Further, although the Veteran has claimed exposure to mustard gas during service and his DD-214 does reflect that he was trained in chemical, biological, and radiological substances, the claims file does not indicate that the RO attempted to verify exposure to mustard gas.  The Board observes that the Department of Defense (DoD) maintains a database of individuals exposed to mustard gas.  While this case is in remand status, the RO/AMC must takes steps to verify the Veteran's exposure.  Pursuant to M21-1MR, IV.ii.1.F.22.b, evidence of full-body exposure to mustard gas or Lewisite should be requested if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or if a veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.

The Board also notes that this claim was adjudicated by the Denver, Colorado RO, but, according to M21-1MR, IV.ii.1.F.21.a., "all claims and appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, are centrally processed at the Muskogee Regional Office (RO)."  As such, the AMC must properly transfer jurisdiction of the claims file, after the below-directed development, so this claim may be properly adjudicated by the Muskogee RO.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (to specifically include, but not limited to, any notes of treatment prior to August 2003).  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in her possession.

3. Contemporaneously with the above efforts, the RO/AMC will afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, as to his claimed exposure to mustard gas and search all appropriate repositories - to include, but not limited to, the DoD participant database - for verification of his exposure.

4. Schedule the Veteran for a VA examination at an appropriate location to determine whether he has any current respiratory disabilities that are related to (to included aggravated by) his active duty service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must determine whether or not he experiences any current respiratory disabilities.  If so, the examiner must provide diagnoses thereof and an opinion as to whether any such disability is likely the direct result of service - specifically the claimed in-service exposure to mustard gas - or if his active duty service aggravated any pre-existing disability (such as the previously diagnosed congenital Swyer-James Syndrome).

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. Normal enlistment and separation examinations dated June 1967 and July 1971;

ii. A May 1974 normal chest examination;

iii. An October 2003 VA treatment record observing "questionable asthma vs. reflux induced bronchoconstriction;"

iv. A May 2006 VA treatment note reflecting that the Veteran reported smoking for five (5) years at a rate of one (1) to two (2) packs a day, quit, then started smoking again in 2003, and was, at the time of the note, trying to quit again;

v. Observations of the February 2007 VA examiner as to Swyer-James Syndrome;

vi. The report of an October 2008 general VA medical examination reflecting that the Veteran stated he was not sure if he was exposed to any chemicals in service;

vii. Results of a June 2009 chest CT scan; 

viii. An August 2009 VA treatment note reflecting a diagnosis of COPD; and

ix. April 2011 hearing testimony that the Veteran smoked "for two years" and was not exposed to hazardous chemicals after his discharge from service.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. Transfer jurisdiction of the claims file to the Muskogee RO for readjudication of the claim of entitlement to service connection.  Apply any pertinent presumptions pursuant to 38 C.F.R. § 3.316.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


